 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES EDWARD JOHNSON,                                No. 2:18-CV-1724-MCE-DMC
12                        Plaintiff,
13            v.                                           ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, has initiated this action with a notice of

18   constitutional challenge to state laws and request for certification to the California Attorney

19   General (Doc. 1). Under Federal Rule of Civil Procedure 5.1(a), a party must file a notice of

20   constitutional question when the party “filed a pleading, written motion, or other paper drawing

21   into question the constitutionality of a federal or state statute. . . .” Here, plaintiff has filed the

22   notice required by Rule 5.1(a) but has not filed any operative pleading. Plaintiff shall file a

23   complaint consistent with Federal Rule of Civil Procedure 8 within 30 days of the date of this

24   ///

25   ///

26   ///

27   ///

28   ///
                                                           1
 1   order and is cautioned that failure to do so may result in dismissal of the action. See Local Rule

 2   110.

 3

 4          IT IS SO ORDERED:

 5

 6

 7   Dated: February 11, 2019
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
